                                     UNITED STATES JUDICIAL PANEL
                                                  on
                                      MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                                  MDL No. 2804



                                           (SEE ATTACHED SCHEDULE)



                             CONDITIONAL TRANSFER ORDER (CTO í69)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,159 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                       FOR THE PANEL:



                                                                       Jeffery N. Lüthi
                                                                       Clerk of the Panel


        I hereby certify that this instrument is a true and correct copy of
        the original on file in my office. Attest: Sandy Opacich, Clerk
        U.S. District Court, Northern District of Ohio
        By: /s/Robert Pitts
        Deputy Clerk


        Case 3:18-cv-00273-JWS Document 5 Filed 12/10/18 Page 1 of 2
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                     MDL No. 2804



                   SCHEDULE CTOí69 í TAGíALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


ALASKA

  AK          3      18í00273      Kenaitze Indian Tribe et al v. Purdue Pharma L.P. et al

CALIFORNIA SOUTHERN

  CAS         3      18í02626      Indian Health Council, Inc., v. Purdue Pharma L.P. et al

NORTH CAROLINA WESTERN

                                   City of Hickory v. AmerisourceBergen Drug
 NCW          5      18í00184      Corporation et al

OKLAHOMA EASTERN

                                   Seminole County Board of County Commissioners v.
  OKE         6      18í00372      Purdue Pharma, LP et al Opposed 12/5/18

TENNESSEE EASTERN

                                   Washington County, Tennessee v. Amerisourcebergen
  TNE         2      18í00205      Drug Corporation et al

TENNESSEE WESTERN

                                   Lauderdale County, Tennessee v. Amerisourcebergen
 TNW          2      18í02806      Drug Coropration et al

WEST VIRGINIA SOUTHERN

 WVS          2      18í01448      Shaffer et al v. Purdue Pharma L.P. et al




       Case 3:18-cv-00273-JWS Document 5 Filed 12/10/18 Page 2 of 2
